Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This action is responding to the response filed on 9/14/2021. 
 	Claims 1-8, 10, 19-21, 24, and 25 are allowed. 
 	The information disclosure statements filed on 7/15/2021 and 9/14/2021 have been considered.
 	The previous rejections to claims under 35 USC § 101 and 102 are withdrawn in view of the amendments.
 	Note that the restriction requirement for claims 11-18 and 26-31, as set forth in the Office action mailed on 12/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of claims 11-18 and 26-31 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-18 and 26-31 are no longer distinct from the elected group and claims 11-18 and 26-31 have been canceled. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Mr. Bhar (reg. 65151) on 9/23/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising: 
 	receiving, by a computing device, an event stream comprising first actions performed by a first user within a user interface (UI) of an integrated development environment (IDE); 
 	determining, by the computing device, that a persona of the first user has shifted to a current persona of the first user based on the first actions in the event stream;
 	personalizing, by the computing device, the UI of the IDE based on the current persona of the first user; 
 	displaying, by the computing device, a recommendation to the first user within the UI of the IDE via a bot interface, the recommendation comprising a chat window within the UI which includes a proposed conversion to second actions of a second user associated with the current persona of the first user and permits the first user to accept or decline the recommendation through user input fields; and 
 	automatically converting, by the computing device, the first actions to the second actions associated with the current persona of the first user within the UI based on the first and predefined rules and stored associations between the first actions and the second actions.  
2. The computer-implemented method according to claim 1, wherein the determining the current persona of the first user is performed without a need for the first user to specify the current persona and comprises analyzing the first actions performed by the first user within the UI of the IDE to determine a current task of the first user.  
3. The computer-implemented method according to claim 1, wherein the determining the current persona of the first user comprises comparing the first actions performed by the first user within the UI of the IDE to a list of actions performed by users with known personas.  
4. The computer-implemented method according to claim 1, further comprising: receiving, by the computing device, new actions in the event stream performed by the first user within the UI of the IDE; determining, by the computing device, that a persona of the first user has shifted from the current persona to a new persona based on the new actions in the event stream; and changing, by the computing device, the UI of the IDE to further personalize the UI based on the new persona of the first user.  
5. The computer-implemented method according to claim 4, wherein: the current persona and the new persona are dynamically detected, and the determining that the persona of the first user has shifted from the current persona to the new persona is based on current activities at that moment in time.  

7. (Currently Amended) A computer-implemented method comprising: 
first user; 
 	determining, by the computing device, a first persona associated with the first user based on the first action;
 	personalizing the UI of the IDE based on the first persona of the first user;
presenting, by the computing device, a first recommendation to the first user based on the first action and the first persona within the UI via a bot interface, the first recommendation to the user comprising a chat window with a proposed conversion to a second action of a second user associated with the first persona of the first user and permitting the first user to accept or decline the first recommendation through user input fields; 
automatically converting the first action to the second action first user based on the first user accepting the recommendation; 
 receiving, by the computing device, [[a]] the second action performed in the UI of the IDE by the first user; 
determining, by the computing device, that  the first persona of the first user has shifted to a second persona associated with the first user based on the second action; 
personalizing the UI of the IDE based on the second persona of the first user;
presenting, by the computing device, a second recommendation to the first user based on the second action and the second persona within the UI via the bot interface, the second recommendation to the user comprising another proposed conversion to actions associated with the second persona of the first user and permitting the first user to accept or decline the second recommendation through the user input fields; and 
the second action to the actions associated with the second persona of the first user within the UI based on the first user accepting the recommendation.  

8. The computer-implemented method according to claim 7, wherein: the determining the first persona associated with the first user is performed without a need for the first user to specify the first persona and comprises analyzing the first action performed by the first user in the IDE, and the determining the second persona associated with the first user is performed without a need for the first user to specify the second persona and comprises analyzing the second action performed by the first user in the IDE.  
9. (Canceled)
10. The computer-implemented method according to claim [[9]] 7, wherein: the personalizing the UI of the IDE is based on an individual developer stream of [[the]] a current user, and an experience provided by the UI of the IDE is changed based on a current task of the current user.  

11-18. (Canceled)

19. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
 	receive at least a first action performed in a user interface (UI) of an integrated development environment (IDE) by at least a first user having a first persona; 

 	receive at least a second action performed in the UI of the IDE by at least a second user having a second persona; 
 	store second data defining at least the second action and the second persona in the database; 
 	determine a persona of a third user of the IDE based on the first data and the second data stored in the database; 
 	determine predetermined sales features based on the first data and the second data stored in the database and third actions performed by the third user within the UI of the IDE; [[and]] 
 	customize the UI of the IDE by adding the predetermined sales features to the UI of the IDE based on the persona of the third user and the third actions performed by the third user within the UI of the IDE; and
	automatically convert the first action or the second action to the third actions based on the persona of the third user within the UI based on predefined rules and stored associations between the first action, the second action, and the third actions.  
22-23. (Canceled)
24. The computer program product according to claim [[23]] 19, wherein the automatically converting actions comprises: presenting a recommendation in a chat window; receiving a positive response to the recommendation; and in response to receiving the positive response, automatically converting actions for the persona of the third user.  
 

	 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior arts, Duggal discloses continually evaluating the type of user and the corresponding context changes for customized deliverables, Sterns teaches comparing between user’s interactions and interactions of a group of similar users, Chakra teaches recommending proactive real-time support by the use of a chat windows, US20190034395 teaches a chat window in a GUI for a user to approve or reject a suggested edit, ultimately, the prior arts of record, taken alone or in combination do not teach:
	…displaying, by the computing device, a recommendation to the first user within the UI of the IDE via a bot interface, the recommendation comprising a chat window within the UI which includes a proposed conversion to second actions of a second user associated with the current persona of the first user and permits the first user to accept or decline the recommendation through user input fields; and  automatically converting, by the computing device, the first actions to the second actions associated with the current persona of the first user within the UI based on the first user accepting the recommendation and predefined rules and stored associations between the first actions and the second actions, as recited in claim 1.  
 	… presenting, by the computing device, a first recommendation to the first user based on the first action and the first persona within the UI via a bot interface, the first recommendation to the user comprising a chat window with a proposed conversion to a second action of a second user associated with the first persona of the first user and permitting the first user to accept or decline the first recommendation through user input fields; automatically converting the first action to the second action associated with the first persona of the first user based on the first user accepting the recommendation;  receiving, by the computing device, the 
 	… determine a persona of a third user of the IDE based on the first data and the second data stored in the database; determine predetermined sales features based on the first data and the second data stored in the database and third actions performed by the third user within the UI of the IDE; customize the UI of the IDE by adding the predetermined sales features to the UI of the IDE based on the persona of the third user and the third actions performed by the third user within the UI of the IDE; and	automatically convert the first action or the second action to the third actions based on the persona of the third user within the UI based on predefined rules and stored associations between the first action, the second action, and the third actions, as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193